Citation Nr: 0940910	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-30 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Philippine 
Commonwealth Army from November 1941 to September 1942 and 
from August 1945 to June 1946.  He was also a prisoner of war 
(POW) from April 1942 to September 1942.  He died on February 
[redacted], 1982.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
RO in Manila, the Republic of the Philippines, which denied 
reopening of a previously denied claim for service connection 
for the cause of the Veteran's death.

In December 2008, the Board reopened and remanded the 
appellant's claim for additional notice regarding lost claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 1982 as the result of 
pneumonia.

2.  There is no evidence to show that the Veteran was in 
receipt of service connection for any disability during his 
lifetime.

3.  The Veteran's did not incur pneumonia or any form of 
malnutrition as a result of his service, to include as a 
result of internment as a prisoner of war.  




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that in the context of a claim for cause of death benefits, 
38 U.S.C.A. §  5103(a) notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
cause of death claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

Prior to initial adjudication, a letter dated in July 2006 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
July 2006 letter provided notice of all elements except an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a condition not 
yet service connected.  The appellant, however, offered 
specific argument on the point regarding malnutrition.  
Additional notice was provided in April 2009, again 
satisfying the duty to notify requirements fully.  
Readjudication occurred in July 2009 after an opportunity to 
submit additional evidence.  The Board finds that any notice 
error was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  Following the appellant's unsuccessful petition 
to reopen the instant claim in 2002, the Veteran's claims 
file, containing his service records and the appellant's 
original and second claim for the above benefit, was 
transferred to the Lee's Summit archives facility in St. 
Louis, Missouri.  When the appellant brought the instant 
claim, the RO, after much searching, determined that the 
claims file was lost.  Inasmuch as the appellant was not at 
fault for the loss of these records, VA is under heightened 
obligation to assist the appellant in the development of her 
claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This 
heightened obligation includes searching for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The appellant was notified of this in an April 2009 letter, 
after the Board's December 2008 remand.  She was provided an 
opportunity to submit whatever copies of the Veteran's 
records were in her possession.  There are no sources of 
alternative records identified in the record.  Because all 
attempts to locate the original claims file have failed, and 
there is no remaining suggestion of where it might be, the 
Board concludes that all reasonable efforts have been taken 
to locate the file.  Additionally, VA has notified the 
appellant of the lost records and provided her an opportunity 
to supplement the record.  The Board concludes that the duty 
to assist in obtaining records has been met.  See 38 C.F.R. § 
3.159(e) (2009).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In cause of death cases, a medical examination or opinion is 
necessary if there is competent evidence to establish the 
cause of death, an indication that the cause of death may be 
associated with service or a service connected disability and 
insufficient medical evidence to render a decision on the 
claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran suffered 
from malnourishment is purely conjectural.  As discussed 
below, the appellant does not offer lay evidence that the 
Veteran was malnourished or had malnutrition based on her 
observation or knowledge.  The Board finds that evidence of 
malnutrition and malnourishment was not in the Veteran's 
service treatment records.  Without evidence that the 
condition was actually incurred in service, VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  The 
appellant did submit such a medical opinion, which the Board 
has discounted entirely for this reason, that there is no 
competent evidence, lay or medical, to support inservice 
malnutrition.  There is no reasonable possibility that a 
medical opinion would aid in substantiating the appellant's 
claim since it could not provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (2007).  

II. Cause of Death

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that service connected death 
benefits are warranted due to the Veteran's prisoner of war 
status.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2009).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2009).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2009).

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Certificate of Death states that the Veteran died of 
pneumonia on February [redacted], 1982.  A July 1999 Statement of the 
Case (SOC)and a September 2002 rating decision show that the 
Veteran had no service connected disabilities during his 
lifetime.  

The appellant has made two different arguments regarding this 
claim.  The July 1999 SOC states that the appellant argued 
that the Veteran had complained of abdominal pains and 
"beriberi" on his release from internment.  He got well, 
but the conditions recurred again until his death.  In her 
July 2006 instant claim, the appellant argued that the 
Veteran's service treatment records and September 1945 and 
February 1946 physical examinations showed that he was 
malnourished, which prevented his recovery from pneumonia.  
The appellant seeks in this argument to reach the presumption 
of service connection for malnutrition for former prisoners 
of war.  See 38 C.F.R. § 3.309(c)(2009).

The Veteran's service medical records from his period of 
active service are unavailable as they were lost, as 
described in the VCAA section above.  The appellant's prior 
claims did result in electronic copies of prior adjudications 
of the instant claim.  These copies discuss the contents of 
his service treatment records and have been associated with 
the record.

The July 1999 SOC indicates that the Veteran had filed for 
service connection for a variety of disabilities during his 
lifetime.  Among them were peptic ulcer, gastroenteritis, 
insomnia, malaria and dysentery.  The SOC states that the 
service treatment records were negative for any disability, 
except malaria.  A September 2002 rating decision states that 
the Veteran's February 1946 physical examination showed all 
body systems to be completely normal with no physical defects 
or abnormalities noted.  The Veteran did not report suffering 
from pneumonia in his processing affidavits in 1945 and 1946.  
This appears to be despite his numerous lifetime claims for 
service connection.  

There is no evidence to support the abdominal pains and 
"beriberi" argument.  The appellant offers no explanation 
as to why abdominal pains and beriberi in 1942 would lead to 
pneumonia or contributed to death from pneumonia in 1982.  No 
medical evidence has been offered on the point.  The Board 
finds that there is no relationship between the two.  Service 
connection for the cause of the Veteran's death is not 
warranted on this basis.  See Hickson, supra.  The Board 
turns to the malnutrition and prisoner of war argument.

For VA benefits purposes, a prisoner of war is a person who, 
while serving in the active military, naval or air service, 
was forcibly detained or interned in the line of duty by an 
enemy or foreign government, the agents of either, or a 
hostile force.  38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. 
§ 3.1(y) (2009).

In determining whether an individual may be recognized as a 
POW, VA shall accept the findings of the appropriate service 
department regarding whether the individual was a POW during 
a period of war unless a reasonable basis exists for 
questioning it.  8 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. 
§ 3.1(y)(1); Manibog v. Brown, 8 Vet. App. 465 (1996); Young 
v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  The Veteran's service has been verified.  
The Veteran entered service in November 1941.  His status 
from December 8 to April 8, 1942 was beleaguered.  His unit, 
the Hq & Hq Service Co. of the 23rd Infantry, 21st Division, 
surrendered on April 9, 1942.  He was held as a prisoner of 
war from April 10 to September 17, 1942.  Prisoner of war 
status was alleged but not supported for the period of 
September 18, to October 3, 1942.  The Veteran was released 
from internment in October 1942 to civilian pursuits.  The 
Veteran returned to service in August 1945, before his final 
separation in June 1946.  The Board concludes that this 
evidence is sufficient to establish that the Veteran was a 
prisoner of war.  See id.  

The appellant's instant claim argues that the Veteran was 
found to be malnourished in his service treatment records and 
September 1945 and February 1946 physical examinations.  

Her argument is based on presumptive service connection for 
former prisoners of war.  Where a veteran deemed a former 
prisoner of war and certain disorders including any form of 
malnutrition become manifest, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The Board notes that this is a presumption that the 
malnutrition itself will be service connected, not that the 
Veteran is presumed to have suffered malnutrition or had a 
malnutrition disorder as a result of internment.  Evidence 
that he had malnutrition is still required to establish 
service connection for the cause of the Veteran's death.  

The Board notes that the appellant does not offer lay 
evidence of malnutrition.  Her July 2006 claim, February 2007 
Notice of Disagreement and September 2007 Form 9 do not state 
that she knew or observed that the Veteran was or ever had 
been malnourished.  The most she states is in the July 2006 
claim, 

"Please consider the facts that in his medical 
service records upon release from incarceration as 
well his physical examination dated September 14, 
1945 to July 2, 1946, he was malnourished.  That 
was the reason why he did not recover from an 
infectous disease of pneumonia of which caused of 
his death...[sic passim]."

She copied a sentence from the February 2006 report of a Dr. 
Duran, which she offered in support of her claim.  There is 
no independent, lay basis for her statement.  As such, the 
statement is not evidence to be weighed in support of her 
claim.  Cf. Davidson v. Shinseki, slip op. at 3-4, No. 09-
7074 (Fed.Cir. September 14, 2009) (Veteran's surviving 
spouse was competent to testify as to nexus between veteran's 
service-related anxiety disorder and his drowning death, even 
though she was a layperson).

The July 1999 SOC and September 2002 rating decision are not 
consistent with the appellant's account of the Veteran's 
history.  According to those documents, the Veteran suffered 
only a bout of malaria during service.  There is no notation 
of malnutrition in any form during active duty.  On the 
contrary, the physical examinations were reported to have 
found the Veteran completely normal with no physical defects 
or abnormalities noted.

The Board notes that the appellant and the September 2002 
rating decision rely explicitly on the same February 1946 
physical examination.  The September 2002 rating decision was 
written before the loss of the original claims file, when the 
service treatment records were present and of record.  The 
appellant wrote her statement in July 2006, after the loss of 
the claims file.  When asked, she did not provide a copy of 
the Veteran's service treatment records.  The Board is led to 
conclude that she does not possess a copy of the service 
treatment records.  Thus, the Board finds that the rating 
decision's account of the contents of the service treatment 
records is more reliable than the appellant's.  The Board 
finds that the Veteran's service treatment record reflect 
that he was completely normal and without physical defect, to 
include malnourishment or malnutrition, and did not show 
treatment for pneumonia or any form of malnutrition.  
Accordingly, the Board finds that there is no competent 
evidence, lay or medical, that the Veteran incurred pneumonia 
or any form of malnutrition during service.  

The remaining evidence of record is the statement by Dr. 
Duran.  Essentially, the doctor indicates that the 
malnutrition that the Veteran presumably endured would have 
lowered his body's capacity to fight infection, ultimately 
contributing to the Veteran's death from pneumonia.  More 
specifically, "[w]hat he suffered during his encarceration 
of five (5) month period as POW could have been the main 
factor that contributed enough to the development of his 
[pneumonia] due to [malnutrition] [sic passim]."  

The Board finds that this opinion is without probative value.  
An opinion that a current disorder could be related to 
service, as is this one, is not adequate to support a claim.  
See, e.g., Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim).  To the extent that this opinion suggests a link to 
service, it is based on an entirely conjecture condition of 
malnutrition.  There is no medical or lay evidence to support 
the contention that the Veteran actually had malnutrition or 
a disorder related to malnutrition.  The opinion is based 
entirely on an assumption about the medical condition of a 
man who has been deceased for several decades.  

The Board finds that there is no evidence that the Veteran 
had malnourishment or malnutrition during service.  As a 
result, the Veteran did not actually incur the condition 
which has been argued caused his death.  Service connection 
for the cause of the Veteran's death on a direct basis is 
denied.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


